F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                              FEB 3 2005
                        FOR THE TENTH CIRCUIT
                                                        PATRICK FISHER
                                                                  Clerk

SUZANNE SHELL,

           Plaintiff,

     and

APRIL FIELDS,

           Plaintiff-Appellant,

v.                                            No. 04-1133
                                      (D.C. No. 03-RB-743 (MJW))
ROCCO F. MECONI, individually and              (D. Colo.)
officially; FREMONT COUNTY
COLORADO DEPARTMENT OF
HUMAN SERVICES, officially;
STEVE CLIFTON, individually and
officially; DAWN RIVAS,
individually and officially; TODD
HANENBERG, individually and
officially; DAN C. KENDER,
individually; ANNA HALL OWEN,
individually and officially,

           Defendants-Appellees,

     and

FREMONT COUNTY DISTRICT
COURT,

           Defendant.
SUZANNE SHELL,

            Plaintiff-Appellant,

      and                                         No. 04-1155
                                          (D.C. No. 03-RB-743 (MJW))
APRIL FIELDS,                                      (D. Colo.)

            Plaintiff,

v.

ROCCO F. MECONI, individually and
officially; FREMONT COUNTY
COLORADO DEPARTMENT OF
HUMAN SERVICES, officially;
STEVE CLIFTON, individually and
officially; DAWN RIVAS,
individually and officially; TODD
HANENBERG, individually and
officially; DAN C. KENDER,
individually; ANNA HALL OWEN,
individually and officially,

            Defendants-Appellees,

and

FREMONT COUNTY DISTRICT
COURT,

            Defendant.




                                    -2-
                           ORDER AND JUDGMENT                *




Before HARTZ and BALDOCK , Circuit Judges, and              BRIMMER , ** District
Judge.



      Pro se plaintiffs April Fields and Suzanne Shell filed separate appeals

challenging the district court’s order dismissing their civil rights action against

defendants Rocco F. Meconi, the Fremont County Colorado Department of Human

Services (Fremont County DHS), Steve Clifton, Dawn Rivas, and Todd

Hanenberg (collectively, the Fremont County defendants), under, alternatively,

the Younger and Rooker-Feldman doctrines,      1
                                                   or Fed. R. Civ. P. 12(b)(6).

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). These cases
are therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res
judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable Clarence A. Brimmer, District Judge, United States District
Court for the District of Wyoming, sitting by designation.
1
       The Younger abstention doctrine, a judicially created bar to federal court
interference with ongoing state court proceedings, takes its name from Younger v.
Harris , 401 U.S. 37 (1971). The Rooker-Feldman doctrine, a jurisdictional
prohibition based on 28 U.S.C. § 1257 which holds that federal review of state
court judgments (with the exception of habeas corpus) can be obtained only in the
United States Supreme Court, derives from   Rooker v. Fidelity Trust Co. , 263 U.S.
                                                                        (continued...)

                                         -3-
Plaintiffs’ appeals also challenge the district court’s Rule 12(b)(6) dismissals of

their claims against defendants Dan C. Kender and Anna Hall Owen. We liberally

construe plaintiffs’ pro se pleadings.   Haines v. Keener , 404 U.S. 519, 520-21

(1972) (per curiam).

       This court reviews de novo a district court’s decision to abstain from

exercising jurisdiction under the    Younger doctrine. Amanatullah v. Colo. Bd. of

Med. Exam’rs , 187 F.3d 1160, 1163 (10th Cir. 1999). We likewise review

de novo a district court’s dismissal of a complaint for lack of subject matter

jurisdiction under the   Rooker-Feldman doctrine, and a Rule 12(b)(6) dismissal.

Smith v. Plati , 258 F.3d 1167, 1174 (10th Cir. 2001);     Kiowa Indian Tribe of Okla.

v. Hoover , 150 F.3d 1163, 1165 (10th Cir. 1998). Additionally, “[w]e are free to

affirm a district court decision on any grounds for which there is a record

sufficient to permit conclusions of law, even grounds not relied upon by the

district court.”   United States v. Sandoval , 29 F.3d 537, 542 n.6 (10th Cir. 1994).

       Applying these standards, we agree with the district court’s decision to

adopt the magistrate judge’s recommendation that plaintiffs’ claims against the

Fremont County defendants be dismissed for lack of subject matter jurisdiction

under the Rooker-Feldman doctrine. But the district court’s implicit



1
 (...continued)
413 (1923), and D.C. Court of Appeals v. Feldman         , 460 U.S. 462 (1983).

                                           -4-
determination that it had subject matter jurisdiction over plaintiffs’ identical

claims against Mr. Kender and Ms. Owen was misplaced.           The Rooker-Feldman

doctrine barred these claims as well. We therefore dispose of the underlying case

on jurisdictional grounds and do not reach its merits.      See Steel Co. v. Citizens for

a Better Env’t , 523 U.S. 83, 94-95 (1998). Our disposition, which differs slightly

from the district court’s, is easily accommodated by modifying the district court’s

dismissal to make clear that the underlying case should have been dismissed for

lack of subject matter jurisdiction pursuant to the      Rooker-Feldman doctrine. As

modified, the district court’s judgment is affirmed.

                                     I. Background

      Ms. Fields’s daughter was the subject of a dependency and neglect

proceeding initiated by the state of Colorado in January 2003. In connection

therewith, the state provided Ms. Fields a court-appointed attorney, Mr. Kender,

but Ms. Fields also hired Ms. Shell, a journalist who researches and documents

child protection agencies’ practices, to act as an expert consultant. Shortly

thereafter, Ms. Fields executed a power of attorney naming Ms. Shell as her

agent. Ms. Fields also agreed to be included in Ms. Shell’s documentary video

project concerning child protection services.

      On April 16, 2003, Mr. Meconi, the Fremont County DHS’s attorney, filed

a motion in state court to make Ms. Shell a special respondent in the pending


                                             -5-
dependency and neglect action. The motion sought to prevent Ms. Shell “from

contacting the minor child or [Ms. Fields] . . . and from otherwise being involved

in the proceedings . . . , including, but not limited to, acting as counsel for

[Ms. Fields] or otherwise engaging in the unauthorized practice of law.”

R. Vol. I, Doc. 1 at 8-9.

      On April 25, in anticipation of a state court hearing on the motion to make

Ms. Shell a special respondent, Ms. Shell, who is not an attorney, and Ms. Fields,

through Ms. Shell (pursuant to the power of attorney), filed a “Complaint and

Motion for Declaratory and Injunctive Relief and Damages,” alleging

impediments to Ms. Shell’s involvement in Ms. Fields’s dependency and neglect

action. 2 Id. Citing 42 U.S.C. §§ 1983 and 1985(3), plaintiffs asserted that

defendants–through their “actions and inactions . . . under the color of law and/or

conspiring to act with the defendants who are acting under the color of law”–were

depriving plaintiffs of their freedom to associate (in order to advocate and

educate about child protection practices); right to contract (by attempting to

invalidate the power of attorney and by filing a motion to make Ms. Shell a


2
       The federal district court, in an order dated May 14, observed that
Ms. Shell had signed plaintiffs’ federal complaint on Ms. Fields’s behalf. The
court ruled that there was no showing that Ms. Shell is an attorney, and
notwithstanding the power of attorney, Ms. Shell could neither represent
Ms. Fields nor sign any documents on Ms. Fields’s behalf. The court directed
Ms. Fields to correct the omission of her signature on the complaint, which she
did.

                                           -6-
special respondent); freedom of the press (by attempting to block the parties’

contact and thus prevent Ms. Fields from being included in Ms. Shell’s

documentary video project); and due process (by not allowing plaintiffs “the right

to a fair hearing by an impartial judge, the right to present all the evidence . . . [,]

the right to cross examine . . . , [and] the right to effective assistance of

counsel.”). R. Vol. I, Doc. 1 at 10-13. Plaintiffs also asserted that

defendants–again, through their “actions and inactions . . . under the color of law

and/or conspiring to act with the defendants who are acting under the color of

law,” id. at 13,–were discriminating against Ms. Shell (and defaming her) due to

her viewpoint; specifically, her opinion that in Fremont County “routine

violations of rights and rampant abuses permeat[e] every aspect of . . . child

protection,” id. at 3. As for relief, plaintiffs asked the federal district court to

“[a]ssume jurisdiction over th[e] action,” and to enter declaratory and injunctive

relief (1) restraining defendants from conducting a hearing on the state court

motion to make Ms. Shell a special respondent;     3
                                                       (2) “prohibiting . . . defendants

from engaging in any future conduct which would impair or deny plaintiffs’

rights ”; and (3) “ensur[ing] the fair and appropriate handling” of Ms. Fields’s


3
      Plaintiffs duplicated their request that defendants be restrained from
conducting a hearing on the motion to make Ms. Shell a special respondent in an
“Emergency Motion for Injunctive Relief,” R. Vol. I, Doc. 2, that they filed
simultaneously with their federal complaint. The federal district court denied the
Emergency Motion on April 25, the same day it was filed.

                                           -7-
dependency and neglect case by “chang[ing] the venue,” by appointing a “DHS

agency other than [the] Fremont County DHS,” and by “replac[ing] the GAL

[guardian ad litem].”   Id. at 14. Plaintiffs also sought monetary damages.

      On May 9, after a hearing on the motion to make Ms. Shell a special

respondent, the state court issued an order granting the motion, vesting legal

custody of Ms. Fields’s daughter with the Fremont County DHS, and scheduling a

jury trial. In making Ms. Shell a special respondent the court observed that

Ms. Shell, “in the guise of acting as the agent” for Ms. Fields, has “essentially

been providing legal advice to [Ms. Fields].” App. to Shell’s Aplt. Br. at 56. The

state court further ordered Ms. Shell

      specifically prohibited from:

      a.     Preparing, providing or otherwise generating any legal
             documents;

      b.     Providing any legal advice to [Ms. Fields], regardless of
             whether she (Suzanne Shell) characterizes it as legal advice or
             counseling;

      c.     . . . having any relationship or contact with [Ms. Fields] at all; [and]

      d.     . . . exercising, in any way, the rights or authority expressed in
             the power of attorney given to her by [Ms. Fields] . . . .

Id.

      On July 10, plaintiffs filed separate supplements to their federal complaint.

Neither plaintiff raised any new claims. But Ms. Shell’s supplement observed


                                          -8-
that “the action the plaintiffs wanted restrained [had] occurred, and further

irreparable deprivations were accomplished by the actions of the defendants.”

Aplee. App. at 56. Ms. Shell also claimed that “[s]ince the filing of the [federal

complaint], the defendants have continued committing actions which constitute

ongoing and irreparable deprivations of the plaintiffs’ rights.”    Id.

      On February 11, 2004, a magistrate judge recommended that plaintiffs’

claims against the Fremont County defendants be dismissed pursuant to both the

“Younger [doctrine] and the Rooker-Feldman doctrine.” R. Vol. I, Doc. 92 at 17.

In the alternative, the magistrate judge considered the merits of plaintiffs’ claims

against the Fremont County defendants and recommended that each claim against

each Fremont County defendant be dismissed under Rule 12(b)(6). The

magistrate judge then turned to the 12(b)(6) motions filed by Mr. Kender and

Ms. Owen and recommended that each claim against each defendant be dismissed

under Rule 12(b)(6).

      The federal district court adopted the magistrate judge’s recommendation

and dismissed plaintiffs’ case in its entirety. In so doing, the district court did not

indicate whether its dismissal was based on the “     Younger [doctrine] and the

Rooker-Feldman doctrine,” R. Vol. I, Doc. 92 at 17, the merits, or both.




                                             -9-
                                       II. Analysis

      At the time plaintiffs filed their federal action, in April 2003, questions

loomed about whether the federal district court should abstain pursuant to the

Younger doctrine. See Amanatullah , 187 F.3d at 1163. But after the state court

granted the motion to make Ms. Shell a special respondent, in May 2003, the

Rooker-Feldman doctrine came to the forefront.

      “[T]he Rooker-Feldman doctrine prohibits a lower federal court from

considering claims actually decided by a state court, and claims inextricably

intertwined with a prior state-court judgment.” Kenmen Eng’g v. City of Union          ,

314 F.3d 468, 473 (10th Cir. 2002) (citations and quotations omitted).      “In other

words, Rooker-Feldman precludes a party losing in state court . . . from seeking

what in substance would be appellate review of [a] state judgment in a United

States district court . . . .” Id. (alteration in original) (quotation omitted). “This

prohibition extends to all state-court decisions–final or otherwise.”    Id. at 475.

      In this case, plaintiffs’ federal causes of action were not decided by the

state court; indeed, plaintiffs did not raise them in the state court. We therefore

consider whether they are inextricably intertwined with a prior state court

judgment, such that the federal district court here was divested of subject matter

jurisdiction.




                                            -10-
      “Although it is difficult to formulate a foolproof test” to determine when a

federal plaintiff’s claims are inextricably intertwined with a prior state court

judgment, “we approach the question by asking whether the state-court judgment

caused , actually and proximately, the   injury for which the federal-court plaintiff

seeks redress . If it did, Rooker-Feldman deprives the federal court of [subject

matter] jurisdiction.”   Kenmen Eng’g , 314 F.3d at 476 (footnote omitted). In

conducting this inquiry, our focus is on “the      relief sought by the federal-court

plaintiff.” Id. ; see also Crutchfield v. Countrywide Home Loans       , 389 F.3d

1144, 1148 (10th Cir. 2004).

      The relief sought by Ms. Fields and Ms. Shell stems from the state court

motion to make Ms. Shell a special respondent. And, when Ms. Shell was made a

special respondent by state court order, the injury “plaintiffs wanted restrained

[had] occurred.” Aplee. App. at 56. That is, the state court order making

Ms. Shell a special respondent caused the injury for which plaintiffs sought relief

in federal court. Moreover, plaintiffs’ supplements to their federal complaint

essentially asked the federal district court to perform appellate review of the state

court’s order–review that is barred by    Rooker-Feldman . Notwithstanding,

plaintiffs make two attempts to avoid this result. Both are unavailing.

      First, plaintiffs assert that Ms. Shell (in Ms. Fields’s words) “has never

been” a party to the underlying dependency and neglect action and that


                                            -11-
Rooker-Feldman is therefore inapplicable. Fields’s Aplt. Br. at 8 (citing      Johnson

v. De Grandy , 512 U.S. 997, 1006 (1994));     but see Kenmen Eng’g , 314 F.3d at

480 (rejecting the “contention that the absence of a full and fair opportunity to

litigate a claim in the prior state-court proceeding bars application of the

Rooker-Feldman doctrine”). Plaintiffs’ assertion that Ms. Shell “has never been”

a party to the underlying case, Fields’s Aplt. Br. at 8, is false. The state court

made Ms. Shell a party to the dependency and neglect action by order dated

May 9, 2003, at which point Ms. Shell could have appealed the state court order

that made her a special respondent and raised her federal claims.

      Second, plaintiffs contend that the    Rooker-Feldman doctrine “does not bar

federal court actions raising federal claims that were not litigated in the state

court proceedings,” Fields’s Aplt. Br. at 9, and that plaintiffs’ federal causes of

action “were never raised in the [state] court and were not the subject of the state

court hearing,” Shell’s Aplt. Br. at 13-14. On the facts of this case, this claim is

without merit. Although plaintiffs did not raise their federal claims in state court,

these claims are inextricably intertwined with the state court order; moreover,

plaintiffs’ prior omission of their federal claims cannot now be used to

circumvent application of the   Rooker-Feldman doctrine. See Taylor v. Fed. Nat.

Mortgage Ass’n , 374 F.3d 529, 532-33 (7th Cir. 2004) (“[F]ederal claims

presented to the district court that were not raised in state court . . . may still be


                                            -12-
subject to Rooker-Feldman if those claims are ‘inextricably intertwined’ with a

state court judgment.”);    Strasen v. Strasen , 897 F. Supp. 1179, 1183 (E.D. Wis.

1995) (“A district court may not entertain an argument that, even if not argued in

state court, is ‘inextricably intertwined’ with a state court judgment.”).

                                     III. Conclusion

      The district court properly concluded that it was without subject matter

jurisdiction under the     Rooker-Feldman doctrine to entertain plaintiffs’ claims

against the Fremont County defendants. For the same reason, the district court

did not have subject matter jurisdiction to hear plaintiffs’ identical claims against

Mr. Kender and Ms. Owen. The district court should have sua sponte dismissed

the claims against Mr. Kender and Ms. Owen for lack of subject matter

jurisdiction rather than address the merits of plaintiffs’ claims against these two

defendants. See Tafoya v. United States Dep’t of Justice,       748 F.2d 1389, 1390

(10th Cir. 1984) (“Insofar as subject matter jurisdiction is concerned, it has long

been recognized that a federal court must,      sua sponte , satisfy itself of its power to

adjudicate in every case and at every stage of the proceedings . . . .”). Because

the district court did not have subject matter jurisdiction over any of the claims

raised by plaintiffs, we MODIFY the district court’s dismissal of all claims

against all defendants to be for lack of subject matter jurisdiction under the




                                             -13-
Rooker-Feldman doctrine. As modified, the district court’s judgment is

AFFIRMED.



                                                  Entered for the Court



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                      -14-